opinfon
                                      uo.O-3814
                                 201 utltbetb&t*8n"~      ioho~6tlo
                                               l



              We have your lottw of July 24, 1941,requrstlngOIU
opinionln rr6pon8e to the iollOw%rgqwrtfoni




    of the dlatr%ot4on4mwd to tr4n6ierItr rntrlre roholas-
    ;igFddt       iOr 0ll.Wy86P t0 6ll66Ol'6d%t4d
                                                64hOolof
               .
              "2. PetitIonS&IMJ~by 4 majorityof the
             voter8au6 a Worlty of the +ptwentrOS the
     q-ual%fird
     ahlldren of tha dirtriot aonO.rmd to trUa8irr it8 entire
     naholu$%a amllsat     for one yew to an Muruditad Irpbool
     of highermmk.
                 “POP your   snrorrrtionthe 4bOY4 rpcreaentrlgned
     b&.tlnBoard and the petitloll     rl&md llytin qualtned
     roterruould be to tmnpr         th6 s6m distriot to Uitfarmt
     Who016 of hQher r*nlrr
                 &ctlon   1 of A&Sole 8, X.B. 2&l, 47th Le@datwre,
lwul8,       ’
               "?or the lohool year 1941-42 upon the &gr64-
     mmnt OS the Boaxd of Tmmteer of the dirtriatraowwwd
,




                   A6lm roadth abon proririon of 1.n. 234, a tr‘n6f.r
    ofalrellmatrqkuAsbythebosHo                 NIkr‘Oit&eeAal.lqUI)-
    trlot ia either of two lvent8, to-wltl                     t for swh
    transror to be aad8 rQn8d b   tha bo8rd ot trurtar         of tb   as-
    trlatr to be                    the 64~di~cdlrtrlotrad the rrmiving
                                     ‘ipwd   b7 4 UjOrilq of the qualmed
                                       which to be sffeetlvamut be approved
                                  the StateSqmrln~~at      md the Joint
                                     Uo otbw mthod of brinc;ing  shout a
    truufor   is prtwidd.
                   Theiir6t lA6truAont wAt10ned b yy o uI‘lvld*lltly rw
    by the bosrd of trustee8of the 8endQS diBtriOt, but not by the tnutm I
    of the maoi.vW5.di~txl~t, mw~, it cannot                 or @YeA ltr & a t
                                                b 86p p r o Ted
              .-
               .
               .
                 Ye till ROT oonsidw    the   seconddowmeat nntiomd by you.




    -t&es    of the sewliq districtto that &feet. Ue trust this will bcr
    mxfrlbnt   ior you in reapomm to your questionu lt relater to the
    petition. ti 8.m sendingyou a copy of our OpSnioaX0. &SW4 on a
    rw.lBr question.




     mRovBDAw7,19k1
     *&over Ssllerr
      FlRsT ASSISTAUT
      Am      QEH&IuL
      ApprovedOpinion Coiualttae
                               W 8m      Chainan